Case 2:19-cv-12550-NGE-EAS ECF No. 26, PageID.226 Filed 03/10/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


TOBY RHODES,
                                                      Case No. 19-12550
         Plaintiff,
                                                      Honorable Nancy G. Edmunds
v.

KENSON SIVER, et al.,

         Defendants.
                                         /


                                       JUDGMENT

     Being fully advised in the premises, having read the pleadings, and for the reasons

set forth in the Court’s order accepting and adopting in part the Magistrate Judge’s Report

and Recommendation (ECF No. 21),

     IT IS HEREBY ORDERED AND ADJUDGED that Curtis Elliott Mosley is dismissed

from this action; Defendant Colvard’s motion to dismiss is granted (ECF No. 14); the claims

against Defendants are dismissed with prejudice; and Plaintiff’s complaint is dismissed with

prejudice.

     So ordered.
                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: March 10, 2021

I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 10, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
